DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10, 13, 18 and 20-27 are pending in the application.
This action is in response to applicants' amendment dated July 12, 2022.  Claims 1, 13, 18, 20 and 24 have been amended and claims 11, 12, 14-17, 19 and 28 have been canceled.
Response to Amendment
Applicant's arguments filed July 12, 2022 have been fully considered with the following effect:
The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 1a), b), c), d), e), f), g), h), i), j), k) and l) in the last office action, which are hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn.   

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 6) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 8) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 103, obviousness rejection, labeled paragraph 9) in the last office action, which is hereby withdrawn.

The applicant's filing of a terminal disclaimer is sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 10) in the last office action, which is hereby withdrawn.

The applicant’s amendments and arguments are sufficient to overcome provisional nonstatutory double patenting rejection, labeled paragraph 11) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 12) in the last office action, which is hereby withdrawn. 

The applicant's filing of a terminal disclaimer is sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 13) in the last office action, which is hereby withdrawn.

In view of the amendment dated July 12, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, 18 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claim 1 where the definition of RF and RG is amended to the following moieties “wherein RF and RG together with the N+ to which they are attached form an substituted 5- to 10-membered heterocyclic ring having zero, one, or more heteroatoms in addition to the N+, wherein the substituent is selected from the group consisting of phenyl, CO21T and C(O)NR1VR1W wherein R1T, R1V, R1W is independently selected from H, D, substituted or unsubstituted alkyl, substituted or unsubstituted alkenyl, substituted or unsubstituted alkynyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heterocycloalkyl” is not described in the specification with respect to the compounds of Formula (I).
Applicant is required to cancel the new matter in the reply to this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 20 recites the limitation "
    PNG
    media_image1.png
    129
    96
    media_image1.png
    Greyscale
" in the structure of 34a with respect to C(O)NR1VR1W attached to the ring formed by RF and RG together forming an azepine ring.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " 
    PNG
    media_image2.png
    150
    91
    media_image2.png
    Greyscale
" in the structure of 37a with respect to C(O)NR1VR1W attached to the ring formed by RF and RG together forming an azepine ring.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " 
    PNG
    media_image3.png
    92
    71
    media_image3.png
    Greyscale
" in the structure of 43a with respect to C(O)NR1VR1W attached to the ring formed by RF and RG together forming an azepine ring.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "
    PNG
    media_image2.png
    150
    91
    media_image2.png
    Greyscale
" in the structure of 45a with respect to C(O)NR1VR1W attached to the ring formed by RF and RG together forming an azepine ring.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "
    PNG
    media_image1.png
    129
    96
    media_image1.png
    Greyscale
" in the structure of 51a with respect to C(O)NR1VR1W attached to the ring formed by RF and RG together forming an azepine ring.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "
    PNG
    media_image3.png
    92
    71
    media_image3.png
    Greyscale
" in the structure of 54a with respect to C(O)NR1VR1W attached to the ring formed by RF and RG together forming an azepine ring.  There is insufficient antecedent basis for this limitation in the claim.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624